


110 HR 5767 IH: To prohibit the Secretary of the Treasury and the Board

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5767
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mr. Frank of
			 Massachusetts (for himself and Mr.
			 Paul) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prohibit the Secretary of the Treasury and the Board
		  of Governors of the Federal Reserve System from proposing, prescribing, or
		  implementing any regulation under subchapter IV of chapter 53 of title 31,
		  United States Code, and for other purposes.
	
	
		1.ProhibitionThe Secretary of the Treasury and the Board
			 of Governors of the Federal Reserve System, whether acting jointly or
			 separately, may not propose, prescribe, or implement any regulation under
			 subchapter IV of chapter 53 of title 31, United States Code, or otherwise give
			 effect to such subchapter or any such regulation, including the proposed
			 regulations published in the Federal Register on October 4, 2007.
		
